Citation Nr: 1727895	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for a chronic back disability.

2.  Entitlement to service connection for hand tremors also claimed as Parkinson's disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for right hand neuropathy, to include as due to herbicide exposure.

4.  Entitlement to service connection for left hand neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  He was awarded the Combat Action Ribbon and the Fleet Marine Force Combat Operations Insignia (given only to Seabees who were in actual combat).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's record and has been reviewed.  At the hearing the Veteran waived the RO's initial consideration of any additional evidence submitted.

At the hearing, the Veteran raised the issues of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder and to a total disability rating based on individual unemployability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).



FINDINGS OF FACT

1.  The competent medical evidence, together with the competent and credible lay evidence, reasonably demonstrates that the Veteran has a chronic back disability (featuring degenerative disc disease) which became manifest in service and has persisted.

2.  The Veteran's tremors are not shown to be related to any disease, injury, or incident of service; tremors did not manifest within one year, or for many years, of service discharge, and the preponderance of the evidence is against finding that tremors are related to his service, to include as due to his exposure to herbicides/Agent Orange therein.

3.  The Veteran is not shown to have acute or subacute or early onset peripheral neuropathy; his right and left hand neuropathy became manifest many years after his active service, and the preponderance of the evidence is against finding that it is related to his service, to include as due to his exposure to herbicides/Agent Orange therein.


CONCLUSIONS OF LAW

1.  Service connection for a chronic back disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for tremors, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(e) (2016).

3.  Service connection for right hand neuropathy, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(e) (2016).

4.  Service connection for left hand neuropathy, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  If a Veteran served on active duty in Vietnam during the Vietnam era, the Veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that military service.  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the Veteran actually set foot within the land borders of Vietnam).  Here, the Veteran's Vietnam service on land during the Vietnam War is conceded; therefore, exposure to herbicides is presumed.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, as did the Veteran in this appeal, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for Veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability causally to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).



Back Disability

The Veteran contends that he has a back disability that began during his active duty service.  In his October 1967 pre-enlistment report of medical history he indicated he had recurrent back pain.  However, his December 1967 enlistment medical examination report shows his spine and other musculoskeletal were normal when he was clinically evaluated at that time.  A December 1967 service treatment record (STR) shows the Veteran reported he had back pain.  There was no diagnosis rendered at that time.  His November 1969 medical examination report at separation shows his spine was normal at the time of his release from active duty.

On June 2011 VA Agent Orange registry examination the Veteran was positive for low back pain, which occasionally would get worse (with no radiation) since coming back from Vietnam.  There was no diagnosis rendered for the claimed back problems.  

In a July 2011 statement B.L.H. noted that he served in Vietnam with the Veteran.  He noted that there was an occasion when the Veteran jumped into an underground bunker, when the camp was under a mortar attack, and afterward he complained that he hurt his back when he jumped to escape the "incoming shrapnel exploding nearby."

In an August 2011 statement in support of his claim, the Veteran noted "[he] first hurt [his] back early on after going into the Navy Seabees."  He was attached to "MCB [Mobile Construction Battalion] 121 Gulfport, MS."  He hurt it working "on a bridge for training purposes" around March 1968.  The next morning he could not get out of bed.  His fellow servicemen helped him to sick bay.  He reported hurting his back again in Vietnam.  He jumped head-first in a bunker (landed very hard on the bottom) attempting to escape mortar rounds.  Since that time his back has "given him trouble" on a regular basis.  

An August 2011 letter from Dr. G.G., chiropractor, notes that the Veteran was a patient at the office where he currently practices, from 1970 through 1977.  The Veteran was treated by Dr. A.G.G. during that time.  He was being treated for lower back pain (lumbar neuralgia, and lumbar strain sprain).  He had sustained injury (strain/sprain) to his lumbar spine while in the military prior to treatment by Dr. A.G.G.  The records from that period were destroyed by a fire which occurred in 1991.

On September 2011 VA back examination, the Veteran reported occasional low back pain in service and was seen in December 1967.  He reported that he was also seen in early 1968 for low back pain.  He further reported chronic low back pain since service, intermittent pain in both legs since the mid 1970's, and intermittent numbness of the feet since 1973.  X-rays of the lumbar spine show narrowing of the disk space at L5.  The diagnosis was degenerative disc disease (intervertebral disc disease).  The examiner opined that the Veteran's claimed back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  The examiner noted that after reviewing the record, and interviewing and examining the Veteran, with the lack of chronicity of care and continuity of care, it is less likely that the lumbar strain for which the Veteran was seen one time only is related to the lumbar degenerative disc disease with subjective radiculopathy symptoms which he reports.  He does have mild degenerative disc disease, and this was noted to be at least as likely related to the process of aging, genetics and axial loading.  

In November 2011 the Veteran's wife submitted a statement in support of the Veteran's claims.  With regard to the back claim, she stated that she and the Veteran were married in December 1969 (around the time of his discharge from service) and he started having back problems within 2 months of the marriage.  He received treatment from a chiropractor.  

A January 2013 MRI [magnetic resonance imaging] revealed moderate degenerative disc disease at L5-S1 and mild degenerative disc disease at a few other levels.  There were small posterior osteophytes at multiple levels which indent the ventral thecal sac but cause no significant spinal canal stenosis.  Marginal osteophytes at L5-S1 but the existing nerve roots and possibly displace the L5 nerve root on the right.  Moderately advanced facet arthropathy at L4-5 which combines with the endplate osteophytes to cause at least mild bilateral foraminal stenosis.

In April 2016, D.B., the son of the Veteran's former employer and a former apprentice mason under the Veteran at a building company where the Veteran was employed, submitted a statement attesting to the Veteran suffering from back pain which he [the Veteran] attributed to something that occurred while he was serving in Vietnam.  D.B. stated that he remembered the Veteran working in pain.  T.S., a former coworker of the Veteran, noted in a written statement (April 2016) that he worked with the Veteran off and on from 1975 to 2011.  During that time he witnessed the Veteran with severe back pain.  The Veteran would miss work due to his back problem.

At the April 2017 hearing, the Veteran testified that he first hurt his back in military training school in March 1968.  He stated that he sought medical treatment because the next morning he could not move and the "Guys" in the barracks had to carry him from the second floor, load him in the back of a truck and they took him to sick bay.  He stated that he was sure they x-rayed and he was put on light duty.  He injured his back again in Vietnam.  His back continues to give him problems every day.  He stated he first sought treatment for his back after discharge from the service in February/March 1970.  He was having severe back problems and started going to a chiropractor.  The chiropractor who treated him in the 1970s has since died; but the deceased chiropractor's son wrote a letter that the Veteran was seen in the office from 1970 to 1977.  Those records are unavailable because they were destroyed in a fire at the office.  

The Board finds that the evidence reasonably shows that the Veteran has a chronic back disability that became manifest in service and has persisted since.  See 38 C.F.R. § 3.303(b).  The Board finds that the August 2011 statement from Dr. G.G., chiropractor, that the Veteran was treated for a back disability (lumbar neuralgia, and lumbar strain sprain) in his office from 1970 to 1977, is probative in establishing the continuity of the Veteran's back problems and ongoing treatment since his discharge from service in December 1969.  The Board acknowledges the negative nexus opinion VA examiner offered noted in the September 2011 VA back examination report regarding whether a back disability was incurred in or caused by an incident in service.  The Board finds that the September 2011 examiner did not thoroughly consider the Veteran's statements or the statement by Dr. G.G. with respect to treatment for his back less than 4 months following discharge from service and for many years thereafter.  As such, the Board finds that the evidence is at least in relative equipoise as to whether a chronic back disability can be considered to have been noted within the presumptive period and as to whether continuity of symptomatology since service has been demonstrated.  Indeed, presumptive periods are not intended to limit service connection and the presumptive provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d).  In light of the above, and resolving all doubt in the Veteran's favor entitlement to service connection for a chronic back disability.  38 U.S.C.A. § 5107(b).

Hand Tremors (also claimed as Parkinson 's disease)

The Veteran contends that he has hand tremors related to his active duty service.  Review of his STRs reveals no history, complaints, treatment or diagnosis of hand tremors during service.  In his November 1969 medical examination report at separation his upper extremities and neurologic system were normal.

In February 2001 the Veteran was seen by a private physician, Dr. D.R., for a neurologic consultation for hand tremors.  He reported noticing tremor sporadically over the years.  He stated that the tremor had been around for a while, but more noticeable in the past year.  He reported that he was not having any difficulty at work; he worked construction and had to do things with his hands.  He stated that the tremor does not interfere with anything he wants to do.  He had noticed over the past 3 months that he drops things from his hands without knowing it.  The impression was the Veteran has a tremor consistent with an essential or familial tremor.  The physician assured the Veteran that "it has no clinical significance in and of itself."  It is not a harbinger of other diseases.  If it is not treated, it will not change to another problem.  It does not represent a danger to him not to take medication.  She noted further that of more significance is the fact that the Veteran was dropping things from his hands.  She stated that she did not have an explanation for that.  His sensory and motor examination, other than the tremor, was completely normal.  It may be in some way related to the Raynaud's.

The Veteran was seen again by Dr. D.R. in June 2011 (and in December 2012), for a problem with tremor.  He reported swelling of the hands in 1969 along with joint pain (especially in cool weather (fingers would turn white)).  He noticed the tremor when he used his hands for eating or writing and when he performed small tasks such as screwing a screw with a screwdriver.  The tremors started about 30 years ago.  Dr. D.R. noted she last saw the Veteran for tremor in 2001 when it was less of a problem, but it was confirmed on examination at that time.  The Veteran related that he was a soldier in Vietnam in 1969 and was exposed to Agent Orange.  Dr. D.R.'s assessment was tremor disorder.  She noted that according to the literature this may be seen with exposure to Agent Orange and in view of his new family history of his sons, now with tremors, this is also consistent with exposure to Agent Orange.

On June 2011 VA Agent Orange registry examination, the Veteran reported he served in the Navy and was in Vietnam from March 1969 to November 1969.  He was directly sprayed with Agent Orange, exposed to other herbicides and ate food or drink that could have been sprayed with Agent Orange during that period.  On examination the Veteran had tremors of the hands.  The Veteran stated that he noticed the hand tremors since coming back from Vietnam and they have worsened gradually.  VA examiner diagnosed benign essential tremors.  Dr. D.R. noted that according to the literature tremor may be seen with exposure to Agent Orange and in view of his new family history in his sons, this is also consistent with exposure to Agent Orange.

In July 2011 the Veteran's service buddy, B.L.H., submitted a statement in support of the Veteran's claim.  B.L.H. noted that he served in Vietnam with the Veteran.  He attested that the Veteran worked in several small villages rebuilding homes, schools and churches that were in close proximity to the DMZ [demilitarized zone].  Most of the foliage in and around the villages and outlying areas was sprayed with chemicals, including Agent Orange.

On September 2011 VA Parkinson's disease examination, it was reported that the Veteran did not have Parkinson's disease.  Evaluation revealed he had none of the motor manifestations due to Parkinson's or its treatment.  He did not have tremor (characteristic hand shaking "pill-rolling") or muscle rigidity and stiffness associated with the disease.  He did have mild mental manifestations due to Parkinson's or its treatment.  The examiner noted that the Veteran did not have Parkinsonism; he has essential tremor.  

In a January 2014 private treatment report of Dr. D.R., it was noted that the Veteran reported having tremors for 30 plus years.  He was in Vietnam in 1969 and exposed to Agent Orange.  He had no prior family history of tremors, but both sons have it (born after Vietnam and daughter born before Vietnam does not have tremors).  

On May 2014 VA peripheral nerves conditions examination, the Veteran was noted to have intention tremor in both hands.  The Veteran reported that he began noticing a tremor in his hands when he attempted to use them sometime in the 1980's.  He stated that the tremor makes eating difficult and that it was about the same in each hand.  He would sometimes have the tremors at rest when he was anxious, under stress or upset.  He denied any treatment for the tremor.  The examiner opined that the Veteran's claimed hand tremor is less likely as not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion is that the Veteran stated he began having tremors in the upper extremities in the 1980's.  In 2001 a note from Dr. D.R. referred to an evaluation for the Veteran's tremor as well as symptoms of Raynaud's syndrome.  The examiner noted that based on a review of the Veteran's record, including clinic notes and consults, review of VA documents on Agent Orange exposure, medical literature review, and clinical experience and expertise, the Veteran's tremor was less likely than not caused by exposure to Agent Orange that occurred while serving in Vietnam.  

In a December 2014 (and June 2015) private treatment record by Dr. D.R. the diagnosis was tremor.  Dr. D.R. noted that according to the literature this may be seen with exposure to Agent Orange and in view of his new family history in his sons, this is also consistent with exposure to Agent Orange.  According to Dr. D.R., this is a more than 50 percent probability.  

In an April 2016 statement, P.E.W., a former serviceman, noted that he was stationed with the Veteran in Vietnam and they were constantly being sprayed with various chemicals, with Agent Orange being the prevalent one.  At the April 2017 hearing, the Veteran testified that it was around April or May 1970 that he noticed he had hand tremors.  He stated he was tested by a private doctor who said his hand tremors were not Parkinson's.  That doctor reported that the hand tremors were from nerve damage from Agent Orange.  He stated that he was stationed on the DMZ line North and South border in Vietnam in 1969.  He worked on a 7-man team on the jungle villages in the North and South line.  They worked underwater; the planes would actually come within 100 feet spraying the foliage and "the stuff" would actually stick on you.  The Veteran has two sons that were born after he returned from Vietnam, and both have hand tremors.  

As noted, the Veteran's Vietnam service during the Vietnam War is conceded; therefore, exposure to herbicides is presumed.  The Veteran also has a current diagnosis of essential/intention tremor in both hands.  (See May 2014 VA peripheral nerves examination).  However, tremor is not one of the enumerated diseases for the purposes of the herbicide presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Nonetheless, the Veteran's tremors can still be service-connected if there is medical evidence directly linking the tremors to his exposure to toxic herbicides (e.g., the dioxin in Agent Orange).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (where the Court determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation, even when the Veteran does not have one of the listed presumptive conditions).

The Board initially finds that the preponderance of the evidence is against service connection for tremors on a presumptive basis.  First, there is no credible evidence of tremors within one year after the Veteran's discharge.  In this regard, the evidence shows the Veteran reported to his private physician, D.R. in June 2011 that his tremors began about 30 years earlier.  A January 2014 private treatment report of Dr. D.R., notes the Veteran reported having tremors for 30 plus years.  At the May 2014 VA peripheral nerves conditions examination, he reported that he began noticing a tremor in his hands in the 1980s, which is consistent with his earlier reports that his tremors began about 30 years ago.  Notably at the April 2017 hearing he testified that it was around April or May 1970 that he noticed he had hand tremors.  In the absence of any documentation of tremors in service and continuity of treatment since service, and in light of the inconsistency in the Veteran's accounts; the Board finds the Veteran's accounts to not be credible.  See Pond v. West, 12 Vet. App. 341 (1999).

Even if the Veteran's tremors began 30 or 40 years ago, that is still many years after his discharge from service and continuity of tremor symptomatology is not shown between the time of his discharge and when he sought treatment for such disease, which the evidence shows was in 2001 (32 years after the Veteran's discharge from service) when the Veteran was seen by Dr. D.R. for a neurologic consultation for hand tremors.  Dr. D.R. noted in a February 2001 treatment report that the Veteran had a tremor consistent with an essential or familial tremor.  See Walker, 708 F.3d 1331.  Therefore, service connection based on the manifestation of a chronic presumptive disease within one year of service discharge is not warranted.  Presumptive service connection based on exposure to herbicides is also not warranted.  In this regard, while it has been established that the Veteran was exposed to herbicides and other harmful chemicals during service, essential tremors is not a disease for which a presumption based on herbicide exposure is warranted under section 3.309(e).  Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042(Fed. Cir. 1994).

The claim is also denied on a direct basis.  There is no evidence of tremors in service.  The Veteran's service examinations show normal neurological systems.  Also, there is no history of tremors until the 1980's, at least 11 years after service.  Such a lapse of time is a factor for consideration against a finding that tremors are related to service.  

Moreover, the May 2014 VA examiner determined that it was less likely than not that the Veteran's tremors were incurred in or caused by the Veteran's service, to include exposure to Agent Orange that occurred while the Veteran served in Vietnam.  The examiner's opinion was based on a review of the Veteran's record, including clinic notes and consults, review of VA documents on Agent Orange exposure, medical literature review, and clinical experience and expertise and the Board finds it probative and persuasive.  

The Board acknowledges that the Veteran's private physician, Dr. D.R., in reports dated in June 2011, December 2012, December 2014 and June 2015, notes that according to the literature [tremors] may be seen with exposure to Agent Orange and in view of his new family history of his sons, now with tremors, is also consistent with exposure to Agent Orange.  The Board finds that Dr. D.R.'s opinion does not satisfy the possibility that tremors could be related to Agent Orange exposure as she does not offer a clear conclusion with supporting data and a reasoned medical explanation for connecting tremors with Agent Orange exposure in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124(2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

While the Veteran contends that his tremors are related to military service, the Board accords his statements regarding the etiology of this disorder little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  In this regard, the question of causation of tremors involves a medical subject concerning an internal physical process extending beyond an observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is not probative evidence in this instance.  See Jandreau, 492 F.3d 1372.

Therefore, based on the foregoing, the Board finds that service connection for tremors is not warranted on a presumptive, or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tremors.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Right and Left Hand Neuropathy 

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  Such diseases include, among others, early-onset peripheral neuropathy.  Id.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010). 

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  Specifically, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  Id.  As to exposure to herbicides, the Board notes that the Veteran has verified service in the Republic of Vietnam.  Consequently, the Veteran is presumed to have been exposed to herbicide agents during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran filed a claim of entitlement to service connection for right and left hands neuropathy in 2011, contending that such neuropathy began during his active duty service.  His service treatment records (STRs) are silent for any history, complaints, treatment or diagnoses of any hand disorder during service.  His November 1969 medical examination report at separation shows his upper extremities and neurologic system were normal at the time of his release from active duty.

On June 2011 VA Agent Orange registry examination, the Veteran was positive for occasional numbness in the hands and with them turning pale.  He noticed improvement with the symptoms when he would shake his hands.  No diagnosis was rendered.

On September 2011 VA peripheral nerves conditions examination, the Veteran reported numbness, and tingling (without burning) of the fingers and palm since 1973 that comes and goes.  He is right-hand dominant.  On examination he had mild intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness of the upper extremities.  The diagnosis was radiculopathy.  The examiner opined that it is less likely than not (less than 50 percent probability) that the claimed neuropathy of the hands was incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that the Veteran reported numbness of the hand that began in 1973.  Presumptive service connection is granted if neuropathy began within one year after the last date exposed to herbicide agent during active military service; the Veteran was released from active duty in December 1969 and reported numbness of the hands beginning in 1973.  The examiner opined that the Veteran's subjective neuropathy symptoms are less likely than not caused by or related to Agent Orange exposure.  

In December 2012 (and January 2014) the Veteran was seen by his private physician, Dr. D.R. with complaints of numbness and tingling.  He reported painful numbness, burning, tingling in his hands.  His hands would turn an ashen color ("like a dead person").  The onset of the numbness and tingling had been gradual and occurred in intermittent patterns for 40 years (since returning home from Vietnam and being exposed to Agent Orange).  The numbness and tingling was preceded by trauma (he was exposed to Agent Orange in Vietnam; he was in the jungle and at the DMZ).  The assessment was polyneuropathy due to toxic agents.  The physician noted the Veteran has had numbness and tingling in his hands and feet for over 30 years with very little or no progression over the years.  Peripheral neuropathy is documented by history, examination and EMG [electromyograph]/NCV [nerve conduction velocity] testing.  He does not have diabetes and he does not drink alcohol excessively.  He was in Vietnam and exposed to Agent Orange.  The etiology is most consistent with Agent Orange exposure.  There is more than a 50 percent probability that it is related to Agent Orange especially given the history of his close exposure.  The relationship to a monoclonal gammopathy is also a more remote consideration.

On May 2014 VA peripheral nerves conditions examination, the Veteran reported numbness and tingling of both hands.  He denied having any hand pain.  His symptoms were relieved with shaking of the hands.  He denied any treatment for neuropathy.  EMG studies in December 2012 show abnormalities consistent with mild carpal tunnel syndrome on the right as well as combined axonal and demyelinating neuropathy and C6-7, C7-8 and L4-5, L5-S1 radiculopathy.  The diagnoses were cervical radiculopathy and carpal tunnel syndrome.  The examiner opined that the Veteran's claimed right and left hand neuropathy is less likely as not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The examiner's rationale was that on VA examination in December 2010 the Veteran did not mention having neuropathy of the upper extremities.  A clinic note in March 2011 noted the Veteran had a tremor but did not mention neuropathy symptoms.  Clinic note in March 2012 notes tremor and increased alcohol use but there was no mention of neuropathy.  The first mention of neuropathy symptoms in the VA records occurred in April 2013 and notes "he has neuropathy and had ncs and emg" and "bottom of feet numb saw [private neurologist] for tremor too."  The examiner noted that in all the records the Veteran gave a history of "years" of symptoms, but no actual complaints of the symptoms are found until 2011-2013.  A 2001 note from Dr. D.R. referred to an evaluation for tremor and symptoms of Raynaud's syndrome, but did not mention any symptoms of numbness or tingling of the hands.  It would be expected that a neurologist evaluating tremor would evaluate complaints of numbness and/or tingling.  In addition, Dr. D.R.'s impression from the EMG/NCV included carpal tunnel syndrome and cervical and lumbar radiculopathy which would not be due to Agent Orange exposure.  The examiner noted that based on a review of the Veteran's record, including clinic notes and consults, review of VA documents on Agent Orange exposure, medical literature review, and clinical experience and expertise, the Veteran's neuropathy and/or tremor was less likely than not caused by exposure to Agent Orange that occurred while serving in Vietnam, nor does it meet VA criteria for neuropathy due to Agent Orange exposure within one year of exposure.  

On examination in January 2013 and June 2015 by the Veteran private physician, Dr. D.R., the Veteran presented with complaints of numbness and tingling.  The onset of the numbness and tingling had been gradual and has been occurring in intermittent patterns for 40 years (since returning home from Vietnam-exposed to Agent Orange).  

In December 2014 (and June 2015) Dr. D.R.'s assessment was polyneuropathy due to toxic agents.  She opined that the Veteran's severe progressive neuropathy is related to Agent Orange.  It is more than a 50 percent probability that it is related to Agent Orange especially given the history of his close exposure.  The relationship to a monoclonal gammopathy is also a more remote consideration.

While the Veteran has a diagnosis of peripheral neuropathy, he does not have acute or subacute or early onset peripheral neuropathy upon which the presumption of service incurrence is based.  The earliest postservice diagnosis of peripheral neuropathy was in December 2012, when his private physician, Dr. D.R. diagnosed polyneuropathy and on EMG the diagnoses were combined axonal and demyelinating neuropathy.  An earlier (September 2011) VA peripheral nerves condition examination shows a diagnosis of radiculopathy.  On May 2014 VA peripheral neuropathy examination, the diagnoses were cervical radiculopathy and carpal tunnel syndrome.  Based on this evidence, the Veteran is not entitled to a presumption of service connection based on exposure to herbicides in service.  There is no evidence acute or subacute peripheral neuropathy become manifest to a degree of 10 percent or more within weeks or months of exposure to an herbicide agent and resolved within 2 years of the date of onset; nor was there evidence of early onset peripheral neuropathy that became manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  Notwithstanding the provisions above relating to presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Accordingly, the Board's decision shall focus upon whether right and left hands neuropathy is directly related to the Veteran's military service.

Significantly, the Veteran's STRs are silent for right and left hand neuropathy.  As such, the Board finds that service connection for right and left hand neuropathy on the basis that they became manifest in service and have persisted since is not warranted.

Here, the record includes both medical evidence that tends to support the Veteran's claim that he has neuropathy related to exposure to Agent Orange in service and medical evidence against such claims.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board accords great probative weight to the September 2011 and May 2014 VA medical opinions against the Veteran's claims; those opinions combined reflect familiarity with the complete factual background, the Veteran's medical history, and includes a thorough explanation of rationale.  The May 2014 examiner pointed to the specific clinical data which makes it unlikely that the Veteran's neuropathy is related to his exposure to Agent Orange.  

In light of the inconsistencies between the record and the facts on which Dr. D.R. December, 2012, January 2014, December 2014 and June 2015 opinions (in support of the Veteran's claim) are premised, the Board finds those opinions lacking in probative value.  Specifically, Dr. D.R. notes the Veteran's history of experiencing neuropathic symptoms goes back over 30 years (in service or soon thereafter); however, such history is not supported by contemporaneous medical evidence.  The medical records show that Dr. D.R. first saw the Veteran in 2001.  Significantly however, Dr. D.R.'s impression from the EMG/NCV studies included carpal tunnel syndrome and cervical radiculopathy, which are other possible etiological factors for the Veteran's peripheral neuropathy symptomatology.  

The Veteran's own statements relating his right and left hand neuropathy to his service, to include his exposure to Agent Orange therein, are not competent evidence; he is a layperson, and lacks the training to opine regarding medical causation in this matter.  Whether a disease such as peripheral neuropathy, other than acute, subacute or early onset peripheral neuropathy, is related to Agent Orange exposure is a medical question, beyond the scope of common knowledge/resolution by lay observation.  See Jandreau, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for right and left hand neuropathy; and they must be denied.



ORDER

Service connection for a chronic back disability is granted.

Service connection for hand tremors, to include as due to herbicide exposure, is denied.

Service connection for right hand neuropathy, to include as due to herbicide exposure, is denied.  

Service connection for left hand neuropathy, to include as due to herbicide exposure, is denied.  




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


